Opinion by
Mr. Justice Groves.
On April 23, 1968, the defendant in error obtained a summary judgment against the plaintiff in error, representing real estate commission in the. amount of $24,000 on the premise that the commission was then due. The question presented on writ of error here is whether the *92commission was then due or whether it was payable on September 25, 1969. This matter and Grant Investments Co. v. Fuller & Company, 171 Colo. 86, 464 P.2d 859, decided this day, were orally argued together on December 17, 1969. At that time counsel for the plaintiff in error conceded that the matter was moot by reason of the fact that the later date had already passed. He also stated that there was no question as to the time at which interest began to accrue.
By stipulation an investment is held in lieu of supersedeas bond. Therefore, it would be improper to dismiss the writ of error as is frequently the case when issues become moot.
Rather, the judgment is affirmed.
Mr. Chief Justice McWilliams, Mr. Justice Pringle and Mr. Justice Kelley concur.